Citation Nr: 1102487	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and posttraumatic stress 
disorder (PTSD), to include cognitive impairment as residual to 
head injuries incurred due to multiple in-service motor vehicle 
accidents.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has recharacterized the issue of entitlement to service 
connection for depression to more broadly include entitlement to 
service connection for an acquired psychiatric disability 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  This issue now includes the issue of 
entitlement to service connection for PTSD, even though that 
issue was separately denied in a June 2010 rating decision from 
the Muskogee RO.  The appeal period for that issue has not 
expired at the time of this Board remand.  However, because the 
issue on appeal is being broadened under Clemons, no separate 
appeal of the PTSD claim is necessary.

Because the Board cannot competently ascribe the Veteran's 
reported symptomatology to psychiatric pathology rather than to 
head injuries, the issue on appeal issue has also been broadened 
under Clemons to include cognitive impairment as residual to 
multiple in-service motor vehicle accidents.  

In December 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an 
acquired psychiatric disability, to include depression and PTSD.  
He essentially contends this disability is related to his 
military service, including as due to multiple in-service motor 
vehicle accidents.  As noted above, the Board has broadened this 
issue to include entitlement to service connection for cognitive 
impairment as residual to head injuries suffered in these in-
service accidents.  According to a June 2008 VA medical record, 
the Veteran "does exhibit indications of TBI [traumatic brain 
injury] post injury patient, including speech problems, 
concentration, some mild confusion, and mood changes over the 
years."  Because some of these symptoms overlap those of the 
claimed acquired psychiatric disabilities, the Board finds it is 
proper to broaden the issue to include residuals of in-service 
head injuries.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

The Board finds that the first McLendon element is satisfied by 
multiple VA medical records reflecting that the Veteran has been 
diagnosed with depression.  

The second McLendon element is satisfied by the Veteran's service 
treatment records, including a July 1971 record showing the 
Veteran sought treatment pertaining to post-concussion 
symptomatology as a result of a recent automobile accident.  It 
is also satisfied by an April 1973 letter and postcard that was 
sent to the Veteran by what appears to be a German insurance 
company pertaining to a November 1972 accident in Grindelwald.  

The third McLendon element is satisfied by the June 2008 VA 
medical record that is described above.  This record, which was 
written by the Veteran's psychologist, notes the Veteran's in-
service motor vehicle accident and observes that the Veteran does 
exhibit indications of TBI.

However, the Board finds that there is no enough evidence of 
record to decide the claim.  Therefore, the Board finds that a 
remand for a VA examination is necessary.  

The Veteran testified at his December 2010 hearing that he is 
receiving Social Security Administration (SSA) benefits that are 
related to his in-service accidents.  There is no indication that 
these records have been requested.  On remand, the AMC should 
obtain these records and associate them with the claims folder.

At the hearing, the Veteran's representative requested that VA 
obtain the Veteran's medical records from the Jack C. Montgomery 
VA Medical Center in Muskogee.  On remand, the AMC should obtain 
these records and associate them with the claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) 
(concluding VA has a duty to obtain SSA records when it has 
actual notice that the Veteran was receiving SSA benefits).

Finally, the Board notes it is unclear whether all of the 
Veteran's service treatment records have been obtain and 
associated with the claims folder.  Following his hearing, the 
Veteran submitted service treatment records that were not among 
the records received following VA's prior records request.  The 
Board further notes that there is no entrance examination or 
medical history report of record, nor is there a separation 
examination report.  On remand, the AMC should obtain any 
outstanding service treatment records.  VA should also procure 
the proper authorization from the Veteran's spouse to obtain her 
service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to locate the 
Veteran's complete service treatment records, 
to include any examination and medical 
history reports.  All efforts made to locate 
these records should be documented in the 
claims folder, and the Veteran should be 
notified of all steps taken to obtain these 
records and of any responses that are 
received.  

2.  Obtain copies of the Veteran's 
outstanding VA medical records from the Jack 
C. Montgomery VA Medical Center in Muskogee 
and ensure that those copies are associated 
with the claims file.

3.  Contact SSA and request any relevant 
records from that agency that pertain to any 
claim for benefits filed by the Veteran, to 
include copies of any examinations arranged 
by that agency, and any decisions rendered 
with respect to the Veteran.

4.  Following the above, arrange for the 
Veteran to undergo appropriate VA 
examination(s) to determine the nature and 
etiology of any current symptomatology of 
psychiatric disability or cognitive 
impairment.  The claims folders must be 
thoroughly reviewed by the examiner(s) in 
connection with the examination(s), and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner(s) should be 
conducted.  All findings should be reported 
in detail.  

The examiner(s) must be informed that at 
least two of the Veteran's reported in-
service motor vehicle accidents have been 
verified, including one in which he was 
treated for post-concussion symptoms.  

The examiner(s) should identify any pertinent 
psychiatric or cognitive pathology found and 
should diagnose any current disability.  The 
examiner(s) should expressly diagnose or rule 
out PTSD, depression, and TBI.  As to any 
disability identified on examination, the VA 
examiner(s) should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, to 
include as a result of his in-service motor 
vehicle accidents.  If PTSD is diagnosed, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's verified military stressors 
alone support a multi-axial diagnosis of 
PTSD.  Any opinion expressed must be 
accompanied by a complete rationale.

5.  After the development requested above has 
been completed, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


